DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is in response to Applicant’s amendments and remarks filed on January 3, 2022 after Applicant’s Petition for Revival, filed on January 3, 2022 was granted on January 3, 2022.
	Claims 1, 10, 13, 20, and 21 are currently amended.  
Claims 1-21 are pending and are allowed.

Information Disclosure Statement

The Information Disclosure Statement that was filed on December 22, 2021 is in compliance with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.
	
	
Response to Remarks/Amendments
35 USC § 101 Rejections.
All outstanding 35 USC 101 rejections are withdrawn in view of Applicant’s amendments.

Claim Interpretation.
The outstanding claim interpretation analysis for “a locator device configured to detect a location of the camera supporting object” in claim 20 is withdrawn in view of applicant’s amendments deleting the phrase from the claim.
35 USC § 112 Rejections.
The outstanding 35 USC 112 (b)/second paragraph rejection for “a locator device configured to detect a location of the camera supporting object” is withdrawn in view of applicant’s amendments deleting the phrase from the claim.
	

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art reference McFarland et al. (US Patent 10,876,920) discloses that flow conditions affecting an aerial vehicle may be determined using one or more auxiliary aerial vehicles, which may be outfitted with one or more airspeed sensors and other systems for modeling air flow within a vicinity of the aerial vehicle.  With the auxiliary aerial vehicles operating in selected positions or formations with respect to the aerial vehicle, the aerial vehicle may perform one or more testing evolutions requiring the operation of any propulsion motors, control surfaces or other systems.  Flow conditions during the testing evolutions may be modeled based on data captured by sensors aboard the auxiliary aerial vehicles, and the modeled flow conditions may be used to determine whether the testing evolutions were successfully completed by the aerial vehicle.
Prior art reference Williamson et al. (Publication US 2010/027444) discloses methods and devices for estimating and controlling the orientation of a drogue relative to air mass motion where method and apparatus embodiments incorporate estimation of angle of attack and sideslip and function to correct the direction of a vehicle so as to maintain a desired angle of attack and sideslip.  Some of the exemplary estimation techniques apply methods of sensor output fusion.

Regarding claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, teach, or render obvious the invention as a whole:
   	A method comprising:
determining, with a sensor assembly disposed onboard a first aerial vehicle, a direction in which a fluid flows within or through the first aerial vehicle;
determining an orientation of the first aerial vehicle relative to a second aerial vehicle based at least in part on the direction in which the fluid flows within or through the first aerial vehicle; and
changing movement of one or more of the first aerial vehicle or second aerial vehicle based on the direction in which the fluid flows within or through the first aerial vehicle and the orientation of the first aerial vehicle.

Regarding claim 10, the prior art taken either individually or in combination with other prior art of record fails to disclose, teach, or render obvious the invention as a whole:
	A system comprising:
	a sensor assembly configured to generate an output representative of a direction in which a fluid flows within or through a first aerial vehicle that is included in a vehicle consist with a second aerial vehicle; and
	one or more processors configured to determine an orientation of the first aerial vehicle relative to the second aerial vehicle based at least in part on the output generated by the sensor assembly,
	wherein the one or more processors are configured to change movement of the second aerial vehicle based on the direction in which the fluid flows within or through the first aerial vehicle and the orientation of the first aerial vehicle.

Regarding claim 21, the prior art taken either individually or in combination with other prior art of record fails to disclose, teach, or render obvious the invention as a whole:
	A method comprising:
	identifying a direction of air flow in a propulsion system of a first aerial vehicle of a vehicle consist having the first aerial vehicle and a second aerial vehicle;
	determining an orientation of the first aerial vehicle relative to an orientation of the second aerial vehicle in the vehicle consist based at least in part on the direction of the air flow in the propulsion system of the first aerial vehicle, wherein the air is one or more of environmental air that is directed into the propulsion system of the first aerial vehicle or exhaust air that is directed out of the propulsion system of the first aerial vehicle;
	communicatively linking the first aerial vehicle with the second aerial vehicle using the orientation of the first aerial vehicle that is determined; and
	changing movement of one of the first aerial vehicle or the second aerial vehicle by the other of the first aerial vehicle or the second aerial vehicle remotely controlling operation of the other of the first aerial vehicle or the second aerial vehicle.

	Claims 2 and 4-8 depend from claim 1, claim 3 depends from claim 2, claim 9 depends from claim 8, claims 11, 13-17, and 19-20 depend from claim 10, claim 12 depends from claim 11, claim 18 depends from claim 17 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881. The examiner can normally be reached Monday - Tuesday 9:00 am - 5:00 pm and Thursday 9:00 am - 1:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3666